DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  claim 33 recites “each plate element includes a an exterior surface”.  This appears to be a typographical error, where the examiner suspects the intent of the applicant was to have this portion of the claim recite “each plate element includes an exterior surface” and will be examined on the merits as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 29, 30, 32-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2009/0276933 (hereinafter “Dodd”).Regarding claims 21, 23 and 32 	Dodd teaches a protective guard (system) comprising a conformable substrate (liner) and a plurality of core members (interconnected mesh plate element network) disposed adjacent to a surface to the conformable substrate (abstract).  Dodd teaches the core members includes a plurality of plate members (elements) 31 spaced from one another in an arrayed pattern, the plurality of plate elements being made from a moldable, substantially rigid material (paragraphs [0007], [0037], [0038] and [0041]; and Figures 3-5A). 	Dodd teaches each plate element 31e of the plurality of plate elements is interconnected to one or more adjacent plate elements of the plurality of plate elements by hinges (flexible bridges) 33e which are capable of rotational movement about an axis (Figure 5A and paragraph [0037]). 	In addition to Dodd teaching the plate members (elements) 31 are rigid, Dodd also teaches the conformable substrate (liner) is made of a flexible material (paragraphs [0034] and [0036]).  Dodd does not explicitly teach the liner being made from a material with a different density than the plurality of plate elements.  However, it would have been obvious for a person having ordinary skill in the art at the time of the invention to determine the densities for each of the plate members and conformable substrate using only routine experimentation to yield: a conformable substrate which exhibits the flexibility; and a plate element which exhibits the rigidity, each of which are desired features from Dodd.Regarding claims 22 and 34 	In addition, Dodd teaches each of the plurality of plate elements 131 of the core members (interconnected mesh plate element network) 115 are partially embedded (disposed) within a pocket (depression) 119 formed in the conformable substrate (liner) 113 (paragraph [0046] and Figure 11).Regarding claims 24 and 35 	In addition, Dodd teaches an embodiment where the hinges (flexible bridges) are made from the same material as the plurality of plate elements 31 (paragraph [0041]).Regarding claims 25 and 36 	In addition, Dodd teaches an embodiment where a thickness of the hinges (flexible bridges) 33c is substantially equal to a thickness of each plate element 31c of the plurality of plate elements (Figure 9).Regarding claims 26 and 33 	In addition, Dodd teaches the plurality of plate members (elements) of the core members (at least one interconnected mesh plate element network) have hexagonal shapes (one or more flat sides or edges), and wherein the hexagonal shapes (one or more flat sides or edges) of adjacent plate elements 31e of the plurality of plate elements are interconnected by hinges (flexible bridges) 33e and are made from the same material as the plurality of plate elements (paragraphs [0037], [0038] and [0041], and Figure 5A).Regarding claim 27 	In addition, Dodd illustrates several embodiments where the plurality of plate members (elements) 31, 31a, 31b, 31e form a lattice of an interconnected network of plate members (elements) (Figures 3-5A).  Dodd does not explicitly teach each of the plurality of plate elements has a width of between about 0.25 inch and about 2.5 inches.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate width for each of the plate members (elements) 31, 31a, 31b, 31e using nothing more than routine experimentation to achieve the desired lattice structures illustrated by Dodd.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	Dodd also teaches materials may be thicker in areas where improved impact resistance is desired (paragraph [0053]).  Dodd does not explicitly teach each of the plurality of plate elements has a thickness between about 0.007 inch and about 0.074 inch.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness for each of the plate members (elements) 31, 31a, 31b, 31e using nothing more than routine experimentation to achieve the desired impact resistance.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claims 29 and 38 	In addition, Dodd teaches the plate members (each plate element of the plurality of plate elements) 31c includes a convex exterior surface (paragraph [0040] and Figure 9).Regarding claims 30 and 39 	In addition, Dodd teaches the conformable substrate (liner) 113 is bonded, secured, etc. (connected) to the central core (interconnected mesh plate element network) 115 (paragraph [0046] and Figure 11).Regarding claim 40	Dodd teaches a protective guard (system) comprising a conformable substrate (liner) and a central core of a plurality of core members (interconnected mesh plate element network) disposed adjacent to a surface to the conformable substrate (abstract and paragraph [0007]).  Dodd teaches the core members includes a plurality of plate members (elements) 31, 31a, 31b, 31e spaced from one another in an arrayed pattern, the plurality of plate elements having one or more edges (Figures 3-5A). 	Dodd teaches at least one edge of each plate element 31, 31a, 31b, 31e of the plurality of plate elements is interconnected to at least one edge of one or more adjacent plate elements of the plurality of plate elements by hinges (flexible bridges) 33, 33a, 33b, 33e which are capable of rotational movement about an axis, the plurality of hinges (flexible bridges) being made from the same materials as the plate elements (Figure 5A, and paragraphs [0037] and [0041]). 	Dodd teaches the conformable substrate (liner) 113 is disposed adjacent to the central core (interconnected mesh plate element network) 115 (Figure 11 and paragraph [0046]).
Claims 28, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd as applied to claim 21 or 32 above, and further in view of United States Patent Application Publication No. US 2013/0276214 (hereinafter “Wesson”).Regarding claims 28, 31 and 37 	The limitations for claims 21 and 32 have been set forth above.  In addition, Dodd illustrates an embodiment where the plate elements 31a have a circular cross-section (Figure 4). 	Dodd does not explicitly teach one or more of the plate elements of the plurality of plate elements: includes at least one opening through the plate elements; or has a ring shape including at least one opening. 	Wesson teaches an alpine helmet (protection system) comprising an outer shell and an energy dissipating internal padding assembly (abstract).  Wesson teaches the padding assembly may include an array of holes which locally reduces the density of the material which increases the heat transfer characteristics of an inner layer, such that the inner layer increases in temperature more quickly after the helmet is worn by the wearer for an appreciable period of time. In this regard the alteration modifies the inner layer generally to provide more consistent performance of the pad assembly over a wide range of temperatures (paragraphs [0033] and [0034]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the plate elements of Dodd with the holes of Wesson to customize the density and/or heat transfer characteristics of the plate elements to a desired level. 	The structure of the plate elements from the combination of Dodd and Wesson corresponds to the claimed feature requiring one or more of the plate elements has a ring shape including at least one opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783